People ex rel. Walters v Commissioner of N.Y. City Dept. of Corrs. (2015 NY Slip Op 05389)





People ex rel. Walters v Commissioner of N.Y. City Dept. of Corrs.


2015 NY Slip Op 05389


Decided on June 22, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 22, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JEFFREY A. COHEN
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2015-05001 	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Robert Walters, on behalf of Randy Edwards, petitioner, 
vCommissioner of New York City Department of Corrections, et al., respondents.


Robert A. Walters, named herein as Robert Walters, New York, N.Y., petitioner pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Craig R. Esswein of counsel), respondent pro se.
Writ of habeas corpus in the nature of an application for bail reduction upon Kings
County Indictment No. 9600/14.
ADJUDGED that the writ is sustained, without costs or disbursements, and bail on

Kings County Indictment No. 9600/14 is reduced to the sum of $300,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing that sum as a cash bail alternative; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the amount of $300,000 or has deposited that sum as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
MASTRO, J.P., COHEN, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court